                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

NISSAN NORTH AMERICA, INC.,                           )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )      Civil No. 3:19-cv-00396
                                                      )      Judge Trauger
CONTINENTAL AUTOMOTIVE SYSTEMS,                       )
INC., successor to Continental Teves, Inc.,           )
ET AL.,                                               )
                                                      )
        Defendants.                                   )

                                            ORDER

        A telephone conference was held with counsel for the parties on March 19, 2021. The

purpose of the telephone conference was to set any remaining deadlines and to see if the trial date

was still feasible. However, the defendant maintained that the plaintiff has not fully complied

with the Magistrate Judge’s order on the motions to compel (Doc. No. 126). The following are

hereby ORDERED:

        1.      All deadlines remain suspended, and fact discovery is still open.

        2.      By March 26, 2021, either party may file a motion to enforce the Magistrate
                Judge’s discovery order.

        3.      This discovery dispute and the issue of whether either party may take more than
                10 depositions in this case are hereby REFERRED to the Magistrate Judge for
                disposition.

        4.      The trial and pretrial conference, presently set in October 2021, remain on the
                court’s calendar for the time being.

        It is so ORDERED.

                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge



     Case 3:19-cv-00396 Document 128 Filed 03/19/21 Page 1 of 1 PageID #: 6158
